DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment and written response filed 11/09/2020 have been entered and considered.
Claims 1-17 have been amended.
Claims 1-18 are pending.
Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 
The Sasatani reference:
Applicant stated Sasatani failed to teach the claimed feature of “identifying whether the detected person is a staying person based on a posture of the person detected from the video”. The applicant argued “in Sasatani, a person standing with his legs closed is depicted in the drawings, but all people who are stationary would have their legs closed. Sasatani’s drawings also show that all moving people are depicted as walking, with their legs open.”
Upon further review of the reference and in light of applicant’s argument, the examiner respectfully disagrees as follows: Sasatani teaches a system for counting people as shown in .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 13-14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasatani et al (“Sasatani” hereinafter, U.S. Publication No. 2014/0348382 A1).
As per claim 1, Sasatani discloses a system comprising: at least one memory storing instructions; and at least one processor connected to the at least one memory and configured to execute the instructions to (the people counting device in Sasatani is a computer system, which inherently includes a processor and a memory): detect a person from a video composed of a plurality of image frames (figures 4-5); and identify whether the detected person is a staying person based on a posture of the person detected from the video (Sasatani teaches a system for counting people as shown in figure 17A in traffic. Sasatani teaches the people are either in standing or walking as evidenced throughout the figures. Sasatani defines the people with standing posture as stationary and the people with walking posture as transient. Sasatani at paragraphs [0059]-[0060] teaches pixel change amount D and S for determining a person as transient (walking) or stationary (standing). In all, Sasantani teaches identifying a person in captured images as stationary or transient based on whether the person is standing or walking (as shown in figures 5 and 17), which are determined based on the pixel analysis of the person image region).
As per claim 2, Sasatani discloses wherein the at least one processor is configured to execute the instructions to: identify a stationary region including the person detected from the video for each image frame, when identifying the staying person based on the posture; identify a moving region including a moving object from the video for the each image frame; and extract a feature from an image of a feature extraction region obtained by removing a portion overlapping the moving region from the stationary region for the each image frame (as explained above, the stationary attribute and transient attribute can be used to identify a person in standing posture or walking posture, and as shown in figures 17A-17B, at least a portion of stationary person region 100 is removed when it overlaps with the walking person 101a).
As per claim 4, Sasatani discloses wherein the at least one processor is configured to execute the instructions to identify the person detected from the video as the staying person, by detecting a standing posture of the person with both legs closed (as shown in figures 4-5, 7, 9-12 and 17, the stationary person has a standing posture with both legs closed)
As per claim 5, Sasatani discloses wherein the at least one processor is configured to execute the instructions to determine a feature to be extracted, based on a constituent part of the staying person included in the image of the feature extraction region (as shown in figure 17A-17B, the overlapped portion of the stationary person image 100 is extracted, and the overlapped portion is the claimed “constituent part”).
As per claim 6, Sasatani discloses wherein the at least one processor is configured to execute the instructions to determine the constituent part of the staying person included in the image of the feature extraction region by comparing the image with a model indicating a constituent part (paragraph [0098]-[0099], in determining persons is overlapping with each other, the system compares the attribute region of one person’s image with attribute region of the other person’s image. The examiner notes the attribute region of the other person may be the claimed “model”).
As per claim 7, see explanation in claim 1.
As per claim 8, see explanation in claim 2.
As per claim 10, see explanation in claim 4.
As per claim 11, see explanation in claim 5.
As per claim 12, see explanation in claim 6.
As per claim 13, see explanation in claim 1, the examiner notes Sasatani’s system a computer-like system, which inherently includes a non-transitory program recording medium.
As per claim 14, see explanation in claim 2.
As per claim 16, see explanation in claim 4.
As per claim 17, see explanation in claim 5.
As per claim 18, see explanation in claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sasatani in view of Oami et al (“Oami” hereinafter, U.S. Publication No. 2013/0329958 A1).
As per claim 3, Sasatani teaches a people counting system for tracking people and make an accurate count. Sasatani’s system also teaches using person’s height to determine a person is in a stationary state when the person is in a standing posture. However, Sasatani does not explicitly teach determining a stationary/staying person when the person is in a seating posture. Oami teaches using a combination of features, such as height of the person, to determine a person’s sitting posture. 
Sasatani & Oami are combinable because they are from the same field of endeavor, people tracking.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Sasatani in light of Oami’s teaching to determine a person with sitting posture as in a stationary state.
The suggestion/motivation for doing so would have been it would increase the accuracy of the Sasatani’s people counting system by not excluding the sitting people when counting.
As per claim 9, see explanation in claim 3.
As per claim 15, see explanation in claim 3.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/Primary Examiner, Art Unit 2667